DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “store the first data included in the target data in the first memory” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Target data was written to the first memory in lines 5-6, which appears to have included the first data.  It is unclear to the Examiner as to how this “first data” is stored again in the first memory.  According to at least Applicant’s Drawings of Fig. 5 and 14, the primary storage (first memory) is to “keep” the  head data (first data) after the write data (target data) was written to the primary storage (first memory).  Perhaps replacement of the word “store” for the term –keep—was the intended claim language intent, and if so, the Applicant is encouraged to amend the claims accordingly.  Otherwise, Applicant is encouraged to amend the claimed subject matter and/or rectify the issue of support for the claim language.
Independent claims 11 and 12 recite the same claim language issue as that of claim 1, and are rejected for the same reasons as claim 1.
	Dependent claims 2-10 include the claimed subject matter of claim 1, and are therefore rejected for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hess teaches loading data from a second memory to a first memory with different write timing.  Kim teaches simultaneously loading data from a first and second memory directly to the requester following a read request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133